Citation Nr: 1039580	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  05-08 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In June 2009 the Board remanded this claim for further 
development.  It now returns for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

In its June 2009 remand directives, the Board instructed the AOJ 
to obtain a VA opinion as to whether it was at least as likely as 
not that the Veteran's chronic headaches had their onset in-
service, manifested to a compensable degree within one year of 
service, or were otherwise related to the Veteran's period of 
service.  

As noted in the June 2009 remand, the Veteran's chronic headaches 
may be presumptively service connected if they manifested to a 
minimum compensable degree within one year of discharge and can 
be characterized as "other organic diseases of the nervous 
system."  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010).

The Veteran was afforded a VA examination in August 2009 to 
determine the etiology of his chronic headaches.  The VA examiner 
opined that it was at least as likely as not that the Veteran's 
chronic headaches had their onset in-service, manifested to a 
compensable degree within one year of service, or were otherwise 
related to the Veteran's period of service.  However, the VA 
examiner did not give an opinion as to what the cause was of the 
Veteran's chronic headaches and/or if they could be characterized 
as "other organic diseases of the nervous system."  See 
38 C.F.R. § § 3.307, 3.309(a).  Accordingly, the claim must be 
remanded for an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.	Request that the August 2009 VA examiner 
review the claims file and offer an 
addendum opinion regarding the Veteran's 
chronic headaches.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the Veteran's 
chronic headaches could be characterized 
as "other organic diseases of the nervous 
system."  See 38 C.F.R. §§ 3.307, 
3.309(a).  A complete rationale must be 
provided for all opinions and conclusions 
reached.  If the August 2009 examiner is 
not available to provide an additional 
report, make arrangements for the file to 
be reviewed by another examiner who should 
be requested to supply the requested 
addendum opinion.  If further examination 
of the Veteran is necessary to provide the 
requested opinion, the Veteran should be 
scheduled for an additional examination, 
and he should be notified that it is his 
responsibility to report for any 
examination scheduled, and to cooperate in 
the development of the case, and that the 
consequences of failing to report for a VA 
examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 
3.158 and 3.655 (2010).  

2.	After completing the above, and any other 
development deemed necessary, the AOJ 
should readjudicate the claim.  If the 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


